Exhibit 10.5

 

KULICKE AND SOFFA INDUSTRIES, INC.

2009 EQUITY PLAN

 

 

Restricted Share Unit Award Agreement

 

 

 

This Restricted Share Unit Award Agreement (the “Agreement”) dated as of
__________ (the “Award Date”) is between Kulicke and Soffa Industries, Inc. (the
“Company”) and [NAME] (the “Participant”) pursuant to the Kulicke and Soffa
Industries, Inc. 2009 Equity Plan (the “Plan”). Capitalized terms that are not
defined herein shall have the same meanings given to such terms in the Plan.

 

WHEREAS, the Committee has authorized the grant to the Participant of Restricted
Share Units in accordance with the provisions of the Plan, a copy of which is
attached hereto; and

 

WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Restricted Share Units on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.         Grant of Restricted Share Units. The Company hereby grants to the
Participant an Award of [XX] Restricted Share Units. Upon fulfillment of the
requirements set forth below, the Participant shall have the right to receive
one share of Common Stock of the Company (“Share”) for each earned Restricted
Share Unit. This grant is in all respects limited and conditioned as hereinafter
provided, and is subject in all respects to the terms and conditions of the Plan
now in effect and as it may be amended from time to time (but only to the extent
that such amendments apply to outstanding grants of Restricted Share Units).
Such terms and conditions are incorporated herein by reference, made a part
hereof, and shall control in the event of any conflict with any other terms of
this Agreement.

 

2.         Restricted Share Unit Vesting. The Participant shall 100% vest in the
Restricted Share Units granted under this Agreement (as stated in Paragraph 1)
on ______________ (the vesting date), provided the Participant remains
continuously employed through that vesting date.

 

3.         Delivery of Shares upon Vesting. For each vested Restricted Share
Unit, one Share shall be delivered to the Participant as soon as
administratively practicable following the vesting date, but no later than the
fifteenth day of the third month following the end of the calendar year in which
such vesting date occurs.

 

 

 

 

4.         Termination of Service. If the Participant terminates employment with
the Company and Related Corporations for any reason (including death and
Disability), all unvested Restricted Share Units at the time of such termination
of employment shall be forfeited.

 

Notwithstanding the foregoing, in the event of a Participant’s involuntary
termination without Cause, the Committee may, in its sole discretion, upon the
occurrence of such event, accelerate the vesting of a pro rata portion of the
Restricted Share Units which would otherwise vest on the next anniversary of the
Award Date (the “Anniversary Date”). The pro rata portion will be calculated
based on vesting months as measured from the day of the month on which the Grant
was made to the corresponding day of each succeeding month. The vesting date for
this purpose shall be the date of the Committee’s decision to accelerate
vesting. There is no entitlement to such accelerated vesting and the Committee
shall exercise such discretion only in limited and special circumstances.

 

5.         Adjustment in Capitalization. In the event any stock dividend, stock
split, or similar change in the capitalization of the Company affects the number
of issued Shares such that an adjustment is required in order to preserve, or to
prevent the enlargement of, the benefits or potential benefits intended to be
made available under this Award, then the number of Restricted Share Units shall
be proportionately adjusted as provided under the terms of the Plan. Unless the
Committee determines otherwise, the number of Restricted Share Units subject to
this Award shall always be a whole number.

 

6.         Certain Corporate Transactions. In the event of a corporate
transaction (as, for example, a merger, consolidation, acquisition of property
or stock, separation, reorganization, or liquidation), each outstanding Award
shall be assumed by the surviving or successor entity; provided, however, that
in the event of a proposed corporate transaction, the Committee may terminate
all or a portion of any outstanding Award, if it determines that such
termination is in the best interests of the Company.

 

If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.

 

7.         Change in Control. Notwithstanding any other provisions of this
Agreement, in the event a Change in Control (as defined in the Plan) occurs and
the surviving or successor entity does not agree to assume the Restricted Share
Unit Award, Shares covered by the Restricted Share Unit Award not previously
forfeited shall become fully vested and such Shares shall be delivered to the
Participant. If the surviving or successor entity agrees to assume the
outstanding Restricted Share Unit Award and the Participant is terminated
without Cause (as defined in the Plan) prior to the twenty-four (24) month
anniversary of the Change in Control, then as of the date of such termination of
employment, Shares covered by the Restricted Share Unit Award not previously
forfeited shall become fully vested and such Shares shall be delivered to the
Participant.

 



 

 

 

 

8.         Restrictions on Transfer. Restricted Share Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except by will or the laws of descent and distribution.

 

9.         Withholding of Taxes. The obligation of the Company to deliver Shares
shall be subject to applicable Federal, state and local tax withholding
requirements. The Committee may require the Participant to remit to the Company
an amount sufficient to satisfy the withholding requirements or may, in its
discretion, permit or require the Participant, subject to the provisions of the
Plan and withholding rules established by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
Shares (or by returning previously acquired Shares to the Company). Such
election must be made in compliance with and subject to the withholding rules,
and the Company may limit the number of Shares withheld to satisfy the minimum
tax withholding requirements to the extent necessary to avoid adverse accounting
consequences.

 

10.         No Rights as a Shareholder. Until Shares are issued, if at all, in
satisfaction of the Company’s obligations under this Award, in the time and
manner specified above, the Participant shall have no rights as a shareholder.

 

11.         No Right to Continued Employment. Neither the execution and delivery
hereof nor the granting of the Award shall constitute or be evidence of any
agreement or understanding, express or implied, on the part of the Company or
any of its Related Corporations to employ or continue the employment of the
Participant for any period.

 

12.         Governing Law. The Award and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania (without reference to the principles of conflicts
of law).

 

13.         Signature in Counterpart. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument.

 

14.         Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Company and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Company or
the Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

15.         Amendment. This Agreement may not be altered, modified or amended
except by a written instrument signed by the Company and the Participant.

 

16.         Sections and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

 

 

 



 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant has executed this Agreement in duplicate as of the day and year
first above written.

 

 

KULICKE AND SOFFA INDUSTRIES, INC.

  

 

By:    

Name:         Lester Wong

Title: Senior Vice President, Legal Affairs and General Counsel

 

 

 



By:    



Participant

 

 

 

 



 

